Citation Nr: 1541193	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1983 to August 1983, and from February 2003 to August 2003, with approximately 23 years of prior duty in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Montgomery RO has current jurisdiction.

In January 2012, the Board remanded the appeal for further development.  At that time, the appeal also included claims for service connection for headaches, a cervical spine disorder, a lumbar spine disorder, sinusitis, and a skin disorder.  However, as the RO granted service connection for these claims in a February 2013 rating decision,  they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in order to comply with the Board's January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Many of the Veteran's service treatment records (STRs) are missing.  While the RO requested records from Winn Army Community Hospital as directed by the Board, it limited the request to particular dates.  In further attempt to obtain the missing STRs, the Veteran should be asked whether her records could be stored under any other name, to possibly include the name of her former husband as his dependent, if he also served on active duty during her periods of service.

The October 2012 VA examination conducted pursuant to the Board's remand did not adequately consider the lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.)  Rather, the examiner offered a negative nexus opinion due solely to the absence of knee problems in the available STRs.  In doing so the, examiner also failed to note a March 2003 STR documenting knee problems.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask whether her service treatment records may be filed under any other name, including whether they may be filed under the name of her former husband as his dependent if he also served on active duty during her periods of service.  If so, request that she provide any authorization forms necessary to allow the RO to obtain the records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  Request any and all service treatment records of the Veteran from the Winn Army Community Hospital in Fort Stewart, Georgia, with no limitation on the dates of the records.  The records should be associated with the claims file.  All efforts to obtain the records should be documented.

3.  After all available records have been associated with the record, provide the claims file/e-folder to the October 2012 examiner for an addendum opinion.  The examiner must indicate in the report that Veteran's claims file was reviewed.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must provide an opinion as to (i.) whether the bilateral knee disorder began during active service or is related to any incident of service, including the Veteran's contended in-service knee injuries and continuous pain since (the examiner is advised that the Veteran is competent to describe symptoms which are capable of her lay observation), (ii.) whether the bilateral knee disorder was caused or aggravated (chronically worsened) by any service-connected disability, including degenerative disc disease of the lumbar spine, and (iii.) whether arthritis of the knees manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* many of the Veteran's service treatment records are missing due to the fact that medical records at the Alabama State Adjutant General's Office were lost when a computer went down.  See January 31, 2013 Formal Finding of Unavailability.

* March 2003 in-service Report of Medical History on which the Veteran indicated that she had been experiencing knee trouble.  The examining physician noted that her knees "[gave] out sometimes."

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




